Case 8:21-cr-00006-MSS-AAS Document 27 Filed 01/13/21 Page 1 of 29 PageID 60




       AF Approval .......
                    �.____


                            UNITED STATES DISTRICT COURT
                             MIDDLEDISTRICT OF FLORIDA
                                  TAMPADM$I0N
       UNITED STATES OF AMERICA
              v.                                      CASE NO. 8:21-cr-6-T-35AAS
       KEITH NICOLETTA
                                     PLEA AGREEMENT

              Pursuant to Fed. R. Crim. P. l I(c), the United States of America, by Maria
       Chapa Lopez, United States Attorney for the MiddleDistrict of Florida, and the
       defendant, Keith Nicoletta, and the attorney for the defendant, Bjorn Brunvand,
       mutually agree as follows:

       A.    Partic;u1arized Tenns

              l.    Count Pleading To
                    The defendant shall enter a plea of guilty to Count One of the

       Information. Count One charges the defendant with money laundering
       conspiracy, in violation of 18 U.S.C. § 1956(h).
             2.     Maximum Penalties
                    Count One carries a maximum sentence of twenty years'
       imprisonment; a fine of up to $500,000, or twice the value of the property
       involved in the transaction, whichever is greater; a term of supervised release of

     . up to five years; and a special assessment of$100.



      Defendant's Initials �
Case 8:21-cr-00006-MSS-AAS Document 27 Filed 01/13/21 Page 2 of 29 PageID 61
Case 8:21-cr-00006-MSS-AAS Document 27 Filed 01/13/21 Page 3 of 29 PageID 62
Case 8:21-cr-00006-MSS-AAS Document 27 Filed 01/13/21 Page 4 of 29 PageID 63
Case 8:21-cr-00006-MSS-AAS Document 27 Filed 01/13/21 Page 5 of 29 PageID 64
Case 8:21-cr-00006-MSS-AAS Document 27 Filed 01/13/21 Page 6 of 29 PageID 65
Case 8:21-cr-00006-MSS-AAS Document 27 Filed 01/13/21 Page 7 of 29 PageID 66
Case 8:21-cr-00006-MSS-AAS Document 27 Filed 01/13/21 Page 8 of 29 PageID 67
Case 8:21-cr-00006-MSS-AAS Document 27 Filed 01/13/21 Page 9 of 29 PageID 68
Case 8:21-cr-00006-MSS-AAS Document 27 Filed 01/13/21 Page 10 of 29 PageID 69
Case 8:21-cr-00006-MSS-AAS Document 27 Filed 01/13/21 Page 11 of 29 PageID 70
Case 8:21-cr-00006-MSS-AAS Document 27 Filed 01/13/21 Page 12 of 29 PageID 71
Case 8:21-cr-00006-MSS-AAS Document 27 Filed 01/13/21 Page 13 of 29 PageID 72
Case 8:21-cr-00006-MSS-AAS Document 27 Filed 01/13/21 Page 14 of 29 PageID 73
Case 8:21-cr-00006-MSS-AAS Document 27 Filed 01/13/21 Page 15 of 29 PageID 74
Case 8:21-cr-00006-MSS-AAS Document 27 Filed 01/13/21 Page 16 of 29 PageID 75
Case 8:21-cr-00006-MSS-AAS Document 27 Filed 01/13/21 Page 17 of 29 PageID 76
Case 8:21-cr-00006-MSS-AAS Document 27 Filed 01/13/21 Page 18 of 29 PageID 77
Case 8:21-cr-00006-MSS-AAS Document 27 Filed 01/13/21 Page 19 of 29 PageID 78
Case 8:21-cr-00006-MSS-AAS Document 27 Filed 01/13/21 Page 20 of 29 PageID 79
Case 8:21-cr-00006-MSS-AAS Document 27 Filed 01/13/21 Page 21 of 29 PageID 80
Case 8:21-cr-00006-MSS-AAS Document 27 Filed 01/13/21 Page 22 of 29 PageID 81
Case 8:21-cr-00006-MSS-AAS Document 27 Filed 01/13/21 Page 23 of 29 PageID 82
Case 8:21-cr-00006-MSS-AAS Document 27 Filed 01/13/21 Page 24 of 29 PageID 83
Case 8:21-cr-00006-MSS-AAS Document 27 Filed 01/13/21 Page 25 of 29 PageID 84
Case 8:21-cr-00006-MSS-AAS Document 27 Filed 01/13/21 Page 26 of 29 PageID 85
Case 8:21-cr-00006-MSS-AAS Document 27 Filed 01/13/21 Page 27 of 29 PageID 86
Case 8:21-cr-00006-MSS-AAS Document 27 Filed 01/13/21 Page 28 of 29 PageID 87
Case 8:21-cr-00006-MSS-AAS Document 27 Filed 01/13/21 Page 29 of 29 PageID 88
